FILED: NEW YORK COUNTY CLERK 11/10/2017 10:03 AM                                               INDEX NO. 655154/2016
                Case
NYSCEF DOC. NO. 11      1:19-cv-05065-JMF Document 13-4 Filed 06/11/19 Page 1 of 12
                                                                        RECEIVED  NYSCEF: 11/10/2017




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK

         ICON OCTAVIAN CENTER, LLC,                                       Index No.: 655154/2016

                                Plaintiff,
                                                                 VERIFIED AMENDED COMPLAINT
                        -against-

         CENTER NAVIGATION, LTD. and GEDEN
         HOLDINGS, LTD.,

                                Defendants.

                Plaintiff, ICON Octavian Center, LLC, by Johnston Law Firm, LLC, alleges the

         following against Defendants Center Navigation, Ltd. and Geden Holdings, Ltd. (collectively

         “Defendants”).

                                             PRELIMINARY STATEMENT

                This action arises out of Defendants’ breach of contractual and common law duties owed

         to ICON Octavian Center, LLC (hereinafter “IOC”). Defendants respectively entered into two

         agreements with IOC on June 14, 2011. Defendants failed to meet their common law and

         payment obligations under the terms of the two agreements resulting in financial harm to IOC,

         and committed fraud in the inducement.

                                                  THE PARTIES

                1.      Plaintiff IOC is a limited liability company formed pursuant to the laws of the

         Republic of the Marshall Islands. Its principal place of business is in the State of New York.

                2.      Defendant Center Navigation, Ltd. is a limited liability company formed pursuant

         to the laws of the Republic of Malta. Its principal place of business is in Istanbul, Turkey.




                                                      1 of 12
FILED: NEW YORK COUNTY CLERK 11/10/2017 10:03 AM                                               INDEX NO. 655154/2016
                Case
NYSCEF DOC. NO. 11      1:19-cv-05065-JMF Document 13-4 Filed 06/11/19 Page 2 of 12
                                                                        RECEIVED  NYSCEF: 11/10/2017




                3.      Defendant Geden Holdings, Ltd. (“Geden”) is a limited liability company formed

         pursuant to the laws of the Republic of Malta. Its principal place of business is in Istanbul,

         Turkey. Geden is the parent company of Center Navigation, Ltd.

                4.      The parties agreed that disputes arising out of the two agreements would be

         governed by New York law and venue can be laid in any New York State Court or Federal court

         of the United States of America sitting in New York County.

                                           GENERAL ALLEGATIONS

                5.      IOC is in the business of purchasing seagoing cargo vessels and chartering those

         vessels to third-parties, pursuant to certain terms and conditions.

                6.      Center Navigation, Ltd. is a charterer in the business of hiring vessels.

                7.      Geden is the parent company of Center Navigation, Ltd. and is an international

         shipping conglomerate which is winding down its operations.

                8.      Advantage Tankers, Inc. (“Advantage”) is a company that is wholly owned by the

         Mehmet Karamehmet family (“Karamehmet Family”), the same family that owns Geden. It is

         organized under the laws of the Marshall Islands. Effective 2015, Advantage is an international

         shipping conglomerate which, as successor to Geden, services Geden’s customers.

                9.      Genel Denizcilik (“Genel”) is a company that manages Geden’s and Advantage

         Tankers’ operations. It is also wholly owned by the Karamehmat Family.

                10.     In addition to common ownership, Geden, Advantage and Genel have common

         officers, personnel and principal place of business, at Buyukdere Cad. Yapi Kredi Plaza, Kap 12

         34330 Levent, Istanbul, Turkey.




                                                           2

                                                       2 of 12
FILED: NEW YORK COUNTY CLERK 11/10/2017 10:03 AM                                                 INDEX NO. 655154/2016
                Case
NYSCEF DOC. NO. 11      1:19-cv-05065-JMF Document 13-4 Filed 06/11/19 Page 3 of 12
                                                                        RECEIVED  NYSCEF: 11/10/2017




                 11.     On June 14, 2011, IOC and Center Navigation, Ltd. (hereinafter “Center”) entered

         into a “Barecon 2001” Standard Bareboat Charter (“Bareboat Charter”). (A true and correct copy

         of the Bareboat Charter is annexed hereto as Ex. A.)

                 12.     The Bareboat Charter provided for IOC, as the Owner, to charter a certain crude

         oil vessel to Center for a period of 60 months.

                 13.     Pursuant to the Bareboat Charter, the rate for hire during this term was Twenty

         Thousand Dollars ($20,000.00) per day.

                 14.     The Bareboat Charter also provided Center with the option to purchase the vessel

         on each anniversary of the delivery date in accordance with the calculation of the purchase price

         set forth therein.

                 15.     It also provided IOC with a Put Option to cause Center to purchase the vessel on

         the fifth anniversary of the delivery date for the amount of Sixty-Four Million Five Hundred

         Thousand Dollars ($64,500,000.00).

                 16.     Concurrent with the signing of the Bareboat Charter, Geden entered into a Charter

         Guarantee (“Guarantee”) with IOC, wherein Geden guaranteed to IOC all amounts payable to

         IOC under the terms of the Bareboat Charter. (A true and correct copy of the Guarantee is

         annexed hereto as Ex. B.)

                 17.     In the Guarantee, Geden represented that its assets had “substantial value” and

         that it would guarantee performance under the Charter including the “punctual payment” to IOC

         of “all amounts payable at any time” under the Charter.            Geden further promised that its

         obligations were “enforceable . . . to the full extent of its assets and property” and that it “has the

         capacity and has taken all action . . . to . . . comply with its obligation under this Guarantee.”




                                                           3

                                                       3 of 12
FILED: NEW YORK COUNTY CLERK 11/10/2017 10:03 AM                                               INDEX NO. 655154/2016
                Case
NYSCEF DOC. NO. 11     1:19-cv-05065-JMF Document 13-4 Filed 06/11/19 Page 4 of 12
                                                                       RECEIVED  NYSCEF: 11/10/2017




                18.     To that end, Geden promised to “maintain a minimum market Adjusted Net

         Worth of not less than Two Hundred Fifty Million Dollars ($250,000,000).” The “Adjusted Net

         Worth” was “in respect of the Fleet Vessels” owned by Geden.

                19.     In order to induce IOC to accept Geden’s guarantee, Geden furnished it with

         information about all its vessels in an attempt to demonstrate that it had sufficient assets to meet

         its guarantee obligations and promised that sufficient assets would be maintained during the term

         of the Bareboat Charter and the Guarantee.

                20.     IOC justifiably relied upon Geden’s representations in accepting the Guarantee

         and would not have entered into the subject agreements but for such representations.

                21.     Unbeknownst to IOC, at the time of the Guarantee, Geden had structured its

         operations to shield from IOC each of its other vessels from liability against Geden’s claims by

         using special purpose entities (SPE) which were formed and wholly owned by Geden.

                22.     Geden’s conduct in this regard contradicted its representations in the Guarantee.

         This scheme was discovered by IOC upon its counsel taking the deposition of Geden’s Chief

         Financial Officer, Mehmet Mat, on June 22, 2017. Mr. Mat testified that each vessel was

         organized as an SPE. Geden then refused to produce records about the SPE’s under the pretext

         that they are separate legal entities from Geden for purposes of the Guarantee, notwithstanding

         Geden’s promise that all of its Fleet Vessels were part of its total assets to secure and support the

         Guarantee.

                23.     At the time Geden made its representations in the Guarantee, it knew the

         representations to be false. It in fact intended to deny IOC recourse against the Fleet Vessels in

         the event of a payment default by hiding behind SPE’s and an alter ego corporate form.




                                                          4

                                                      4 of 12
FILED: NEW YORK COUNTY CLERK 11/10/2017 10:03 AM                                              INDEX NO. 655154/2016
                Case
NYSCEF DOC. NO. 11       1:19-cv-05065-JMF Document 13-4 Filed 06/11/19 Page 5 of 12
                                                                         RECEIVED  NYSCEF: 11/10/2017




                   24.   Geden is ultimately owned by the Mehmet Karamehmet family.                 It owns

         Cukorova Holdings, which wholly owns Buselten Finance SA, which wholly owns Geden. The

         Karamehmet Family also wholly owns Genel through Cukorova Holdings.

                   25.   Genel managed Geden’s fleet day-to-day. It operated out of the same office

         location as Geden. Genel and Geden share the same officers. Tugrul Tokgoz is Chief Executive

         Officer (“CEO”) to both companies. Mr. Mat is Chief Executive Officer (“CFO”) to both

         companies. Geden does not engage in operations beyond being managed by Genel. It has no

         employees.

                   26.   In 2015, Geden fraudulently implemented a scheme to transfer 11 of the Fleet

         Vessels to an alter ego successor entity, Advantage Tankers, to shield the vessels from IOC’s

         claims.     The scheme was disclosed during Mr. Mehmet’s June 22, 2017 deposition.

                   27.   Advantage is a company organized under the laws of the Marshall Islands.

                   28.   The Karamehmet Family owns Advantage. The ultimate controlling owner of

         record is Mr. Karamehmet’s daughter, Nazli Williams, who has no substantive maritime

         experience. Mr. Tokgoz is minority owner. Mr. Mat also serves as CFO to Advantage, and, as

         with Geden and Genel, Mr. Tokgoz serves as CEO to Advantage.

                   29.   In 2015, to thwart IOC’s recourse to the full value of assets intended to secure and

         support Geden’s Guarantee, Geden transferred 11 vessels it owned to Advantage, which, like

         Geden, organized SPE’s for each vessel under different names and flags. Such vessels had been

         part of the Fleet Vessels identified in the Guarantee which supported and secured Geden’s

         Guarantee.




                                                          5

                                                      5 of 12
FILED: NEW YORK COUNTY CLERK 11/10/2017 10:03 AM                                             INDEX NO. 655154/2016
                Case
NYSCEF DOC. NO. 11     1:19-cv-05065-JMF Document 13-4 Filed 06/11/19 Page 6 of 12
                                                                       RECEIVED  NYSCEF: 11/10/2017




                30.     Advantage holds the transferred vessels in the same manner as Geden, managed

         by Genel with the same personnel, location and phone number. Advantage is serving the same

         customers as Geden.

                31.     Geden transferred vessels to Advantage for inadequate consideration.

         Notwithstanding a sale of such a large portion of its assets, the transaction still left Geden with

         net liabilities valued by Mr. Mat of Two Hundred Million Dollars ($200,000,000.00). To date,

         Geden has refused to produce records about the transfers.         Per publicly available verified

         pleadings in the matter Psara Energy, LTD. V. Space Shipping, LTD et al., (Civil Action No.

         2:16-cv-01305-SM-MBN) (E.D. La.), the transfer occurred “without as much as a formal

         meeting of shareholders or written resolution authorizing the virtual liquidation of [Geden].”

         Instead, Williams “verbally ordered Tukgrul to sell the 11 vessels.”

                32.     Notwithstanding Geden’s promise to maintain its Fleet Vessels to meet its

         “minimum market Adjusted Net Worth” obligations, Geden to date has refused to provide

         records relating to the transfer of those vessels under the guise of the vessels having been owned

         by Geden’s SPE’s, not Geden. Geden’s refusal flatly contradicts the Guarantee, and evidences

         the original fraudulent intent by Geden at the time of the Guarantee.

                33.     Geden and Advantage are alter egos of each other within the working group

         controlled, dominated by and secretly coordinated within, the Karamehmet Family.

                         DEFENDANTS’ DEFAULT AND FAILURE TO PERFORM

                34.     Center performed under the terms of the Bareboat Charter for a period of time.

         Ultimately it stopped making the monthly payments and defaulted per the terms of the Bareboat

         Charter.




                                                         6

                                                      6 of 12
FILED: NEW YORK COUNTY CLERK 11/10/2017 10:03 AM                                               INDEX NO. 655154/2016
                Case
NYSCEF DOC. NO. 11      1:19-cv-05065-JMF Document 13-4 Filed 06/11/19 Page 7 of 12
                                                                        RECEIVED  NYSCEF: 11/10/2017




                35.     On May 26, 2016 IOC sent a letter of default to Center outlining the termination

         events that had occurred. The termination events included the following:

                        a. Non-payment of the Hire due. Center failed to pay $2,576,000.00 of the
                           required payments;

                        b. Center and Geden failed to inform IOC of its insolvency;

                        c. Center failed to comply with the Bareboat Charter’s requirement to pay all
                           earnings into a Retention Account;

                        d. Center failed to meet the minimum balance requirement called for under the
                           terms of the Bareboat Charter;

                        e. Center failed to properly and timely notify IOC of a material adverse change;
                           and

                        f. Center failed to notify IOC of any of the Termination Events despite the
                           Bareboat Charter calling for it do so.

                36.     On May, 26, 2016 IOC also sent a letter of default to Geden notifying it of the

         various termination events that had occurred with Center under the terms of the Bareboat

         Charter. IOC demanded payment from Geden pursuant to the Guarantee.

                37.     Defendants failed to remedy their default and on June 13, 2016 IOC sent a

         Termination Notice to the Defendants, terminating the Bareboat Charter effective June 15, 2016.

                38.     Defendants have still failed to make the requisite payments to IOC.

                                AS AND FOR THE FIRST CAUSE OF ACTION
                      (Breach of the Bareboat Charter as to Defendant Center Navigation, Ltd.)

                39.     IOC repeats and restates each of the above allegations as if fully set forth herein.

                40.     Center agreed to perform under the terms of the Bareboat Charter.

                41.     During the term of the Bareboat Charter, Center failed to meet its obligations

         required of it, including failure to pay, thereby breaching the Bareboat Charter.




                                                          7

                                                      7 of 12
FILED: NEW YORK COUNTY CLERK 11/10/2017 10:03 AM                                               INDEX NO. 655154/2016
                Case
NYSCEF DOC. NO. 11     1:19-cv-05065-JMF Document 13-4 Filed 06/11/19 Page 8 of 12
                                                                       RECEIVED  NYSCEF: 11/10/2017




                42.     The Bareboat Charter provides for all costs, including legal fees and expenses

         incurred in connection with enforcing its rights related to termination events.

                43.     The Bareboat Charter further provides for interest on overdue amounts on any

         amount due, whether by acceleration or otherwise, not paid when due, to bear interest thereafter

         from the due date thereof until payment at a rate equal to one month LIBOR plus 5.30%.

                44.     As a proximate result of Center’s aforesaid conduct, IOC was damaged in an

         amount to be proven at trial, but not less than $19,903,076.00.

                                 AS AND FOR THE SECOND CAUSE OF ACTION
                             (Breach of the Guarantee as to Defendant Geden Holdings, Ltd.)

                45.     IOC repeats and restates each of the above allegations as if fully set forth herein.

                46.     Geden, as Guarantor, was obligated to perform under the terms of the Bareboat

         Charter as a primary obligor, not merely a surety.

                47.     Upon being notified of Center’s default and failure to perform, Geden was

         required to make payments to IOC.

                48.     Geden failed to make payment to IOC, thereby breaching its duties under the

         Guarantee.

                49.     As a direct and proximate result of Geden’s aforesaid conduct, IOC was damaged

         in an amount to be proven at trial, but no less than $19,903,076.00

                               AS AND FOR THE THIRD CAUSE OF ACTION
                                        (Fraud in the Inducement)

                50.     IOC repeats and restates each of the above allegations as if fully set forth herein.

                51.     At the time of the Guarantee, Geden promised IOC it would maintain all its Fleet

         Vessels and assets at an amount no less than Two Hundred Fifty Million Dollars

         ($250,000,000.00) to support and secure Geden’s obligations in the Guarantee.




                                                          8

                                                      8 of 12
FILED: NEW YORK COUNTY CLERK 11/10/2017 10:03 AM                                                INDEX NO. 655154/2016
                Case
NYSCEF DOC. NO. 11      1:19-cv-05065-JMF Document 13-4 Filed 06/11/19 Page 9 of 12
                                                                        RECEIVED  NYSCEF: 11/10/2017




                 52.     Geden’s representations were false at the time they were made, and were made for

         the purpose of inducing IOC to accept the Guarantee and enter into the Bareboat Charter.

                 53.     Contrary to these promises, Geden structured its ownership of the vessels using

         SPE’s to shield the Fleet Vessels from recourse by IOC upon Geden’s default.

                 54.     Following demand being duly made to Geden by IOC to satisfy all its payment

         obligations, Geden disavowed its Guarantee obligations and continued and advanced its

         fraudulent scheme to shield the Fleet Vessels from IOC’s legitimate claims arising out of

         Geden’s default, leaving Geden with insufficient assets to satisfy its obligations under the

         Guarantee.

                 55.     Geden’s Guarantee obligations, and specifically its promises to maintain its Fleet

         Vessels in an amount of no less than $250,000,000.00, were made by Geden with knowledge that

         IOC would justifiably rely on the same, and constituted material misrepresentations intended to

         induce Geden to enter into the agreements, which Geden had no intention of honoring.

                 56.     As a direct and proximate result of Geden’s aforesaid conduct, IOC was damaged

         in an amount to be proven at trial, but no less than $19,903,076.00.

                               AS AND FOR THE FOURTH CAUSE OF ACTION
                              (Breach of the Covenant of Good Faith and Fair Dealing)

                 57.     IOC repeats and restates each of the above allegations as if fully set forth herein.

                 58.     The implied covenant of good faith and fair dealing provides that neither party to

         a contract shall do anything that will have the effect of destroying or injuring the right of the

         other party to receive the fruits of the contract.

                 59.     Geden frustrated the purpose of the Guarantee, and breached the implied covenant

         of good faith and fair dealing inherent in the Guarantee, by shielding from IOC its true net asset




                                                              9

                                                        9 of 12
FILED: NEW YORK COUNTY CLERK 11/10/2017 10:03 AM                                                 INDEX NO. 655154/2016
NYSCEF DOC. NO. Case
                11        1:19-cv-05065-JMF Document 13-4 Filed 06/11/19 Page 10 of 12
                                                                          RECEIVED  NYSCEF: 11/10/2017




         value and transferring the vessels to an alter ego company, thereby injuring the ability of IOC to

         receive the fruits of the Guarantee.

                60.       As a direct and proximate result of Geden’s aforesaid conduct, IOC was damaged

         in an amount to be proven at trial, but no less than $19,903,076.00.


                                 AS AND FOR THE FIFTH CAUSE OF ACTION
                                           (Permanent Injunction)

                61.       IOC repeats and restates each of the above allegations as if fully set forth herein.

                62.       Injunctive relief is necessary to prevent irreparable injury to IOC, including, but

         not limited to Geden transferring additional vessels to an alter ego company, thereby further

         injuring the ability of IOC to receive the fruits of the Guarantee.

                63.       Geden’s fraudulent scheme to shield the Fleet Vessels from IOC’s legitimate

         claims evince an intent to render itself monetarily judgment-proof in the instant matter, the result

         of which is that IOC has no adequate remedy at law.

                64.       The balance of the equities weighs decidedly in favor of IOC. If the injunctive

         relief is not granted, then IOC will be irreparably harmed in that it will be unable to receive the

         fruits of the Guarantee. If, on the other hand, injunctive relief is granted, Geden will not be

         harmed at all.

                65.       Accordingly, this Court should enter a permanent injunction against Geden to

         restrain it from further transferring its assets to Advantage or other third parties for the purpose

         of frustrating IOC’s ability to recover under the Guarantee.




                                                           10

                                                       10 of 12
FILED: NEW YORK COUNTY CLERK 11/10/2017 10:03 AM                                               INDEX NO. 655154/2016
NYSCEF DOC. NO. Case
                11     1:19-cv-05065-JMF Document 13-4 Filed 06/11/19 Page 11 of 12
                                                                       RECEIVED  NYSCEF: 11/10/2017




                                               PRAYER FOR RELIEF

                WHEREFORE, Plaintiff respectfully prays for entry of judgment against Defendants in

         an amount to be proven at trial, but not less than $19,903,076.00, plus interest, costs,

         disbursements and reasonable attorneys’ fees, an injunction against Geden to restrain it from

         further transferring its assets to Advantage or other third parties and such other and further relief

         as the Court deems just and proper.

         Dated: November 10, 2017
                New York, New York

                                                               JOHNSTON LAW FIRM LLC




                                                               By: ________________________________
                                                                      Thomas O. Johnston

                                                               830 Third Avenue, 5th Floor
                                                               New York NY 10022
                                                               (973) 447-4610

                                                               Attorneys for Plaintiff
                                                               ICON Octavian Center, LLC




                                                          11

                                                      11 of 12
FILED: NEW YORK COUNTY CLERK 11/10/2017 10:03 AM                              INDEX NO. 655154/2016
NYSCEF DOC. NO. Case
                11     1:19-cv-05065-JMF Document 13-4 Filed 06/11/19 Page 12 of 12
                                                                       RECEIVED  NYSCEF: 11/10/2017




                                              12 of 12
